Exhibit 10.3

 

AMENDMENT TO STOCKHOLDERS’ AGREEMENT

 

This Amendment (“Amendment”) to the Stockholders’ Agreement, dated as of May 6,
2016 (the “Stockholders Agreement”), is made by and among Lindblad Expeditions
Holdings, Inc., a Delaware corporation (“Parent”), Natural Habitat, Inc., a
Colorado corporation (the “Company”) and Ben Bressler, an individual
(“Bressler”), is entered into as of May 1, 2020 (the “Amendment Effective
Date”), by and among Parent, the Company and Bressler. All capitalized terms
used in this Amendment and not otherwise defined herein shall have the
respective meanings given to such terms in the Stockholders Agreement.

 

WHEREAS, pursuant to Section 23 of the Stockholders Agreement, the parties to
the Stockholders Agreement desire to amend the Stockholders Agreement as
expressly provided in this Amendment.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows,
effective as of the Amendment Effective Date:

 

1.

.Definitions. Each of the following three definitions in the Stockholders
Agreement is hereby amended and restated in its entirety and replaced for all
purposes of the Stockholders Agreement with the following (with deletions to the
original text shown with strikethrough, and text added to the original shown
with double underline):

 

“Note” means the Note issued to Bressler in the original principal amount of
$2,525,000 pursuant to the Stock Purchase Agreement, as such Note may be amended
from time to time.

 

“Put-Call Calculation Date” means (i) in the case of the Put Right for which
notice is provided for exercise on an Early Expiration Date, the last day of the
last fiscal quarter ending immediately prior to the Early Expiration Date,
(ii) in the case of the Put Right for which notice is provided for exercise on
the Expiration Date, September 30, 2020 December 31, 2023, (iii) in the case of
the Call Right for which notice of exercise is delivered prior to June September
30, 2021 2024, September 30, 2020 December 31, 2023, or (iv) in the case of the
Call Right for which notice is delivered after June September 30, 2021 2024, the
last day of the last fiscal quarter ending immediately prior to delivery of such
notice.

 

“Put-Call EBITDA” means LTM EBITDA calculated as of the applicable Put-Call
Calculation Date; provided, that, if notice is delivered by Parent in respect of
the Call Right at any point after June 30, 2021 , Put-Call EBITDA shall equal
the greater of (i) LTM EBITDA calculated as of the applicable Put-Call
Calculation Date and (ii) LTM EBITDA calculated as of September 30, 2020.

 

2.

.Put/Call Provisions. Section 6 of the Stockholders Agreement is hereby amended
and restated in its entirety and replaced for all purposes of the Stockholders
Agreement with the following (with deletions to the original text shown with
strikethrough, and text added to the original shown with double underline):

 

Put and Call Right.

 

(a)     On the earlier of (i) December March 31, 2020 2024 (the “Expiration
Date”) or (ii) the date that is one-hundred twenty (120) days after the first
date on which both (x) a single Person controls not less than a majority of
Lindblad Shares and (y) Sven Lindblad is no longer chief executive officer of
Parent or sitting on the Parent Board (such date, the “Early Expiration Date”),
Bressler shall have the irrevocable and exclusive right, but not the obligation,
to require Parent to purchase all of his Company Shares at the Put-Call Purchase
Price. This right (the “Put Right”) may be exercised by giving written notice
(the “Put Exercise Notice”) to Parent at any time, with respect to the
Expiration Date, between October January 1, 2020 2024 and October January 31,
2020 2024 and, with respect to the Early Expiration Date, between the date that
is one-hundred twenty (120) days prior to the Early Expiration Date and the date
that is sixty (60) days prior to the Early Expiration Date, and such purchase by
Parent shall be consummated on the Expiration Date or the Early Expiration Date,
as applicable, by (i) delivery from Bressler to Parent or its designee of
(x) all of Bressler’s Company Shares accompanied by stock powers duly endorsed
in blank and (y) the representations and warranties set forth on Exhibit C
hereto duly executed by Bressler and (ii) wire transfer by Parent of the
Put-Call Purchase Price in immediately available funds to an account specified
in writing by Bressler not less than two (2) Business Days prior to the
Expiration Date or the Early Expiration Date, as applicable. If so delivered,
such Put Exercise Notice shall constitute an irrevocable, binding and
enforceable obligation of each Party for the sale of Bressler’s Company Shares
on the Expiration Date or Early Expiration Date, as applicable, in the foregoing
manner. Notifications shall be made on the terms of Section 11 of this
Agreement. For avoidance of doubt, if the Early Expiration Date occurs and
Bressler does not exercise the Put Right in connection with such Early
Expiration Date, Bressler shall maintain the right to exercise the Put Right in
connection with the Expiration Date on the terms and conditions set forth
herein.

 

(b)     If the Put Exercise Notice shall not have been delivered to Parent by
October January 31, 2020 2024, on the Expiration Date, Parent shall have the
irrevocable and exclusive right, but not the obligation, to require Bressler to
sell to Parent or its designee all of his Company Shares at the Put-Call
Purchase Price. This right (the “Call Right”) may be exercised by giving written
notice (the “Call Exercise Notice”) to Bressler at any time prior to December
March 31, 2025 2029, and such purchase by Parent shall be consummated on a date
selected by Parent on not less than thirty (30) days’ advance written notice
(the “Call Purchase Date”) by (i) delivery from Bressler to Parent or its
designee of (x) all of Bressler’s Company Shares accompanied by stock powers
duly endorsed in blank and (y) the representations and warranties set forth on
Exhibit C hereto duly executed by Bressler and (ii) wire transfer by Parent of
Put-Call Purchase Price in immediately available funds to an account specified
in writing by Bressler not less than two (2) Business Days prior to the Call
Purchase Date. If so delivered, such Call Exercise Notice shall constitute an
irrevocable, binding and enforceable obligation of each Party for the sale of
Bressler’s Company Shares on the Call Purchase Date in the foregoing manner;
provided, that, Parent shall not be entitled to exercise the Call Right at any
time that Bressler is subject to a Drag-Along Right or is entitled to the Tag
Right as a result of a definitive agreement to consummate a Drag Sale or a Tag
Sale having been executed in accordance with Section 2(c) and Exhibit A unless
the consideration paid to Bressler in connection with exercise of the Drag-Along
Right or Tag Right is no less than the greater of the consideration calculated
(or would be calculated) (i) using the Put-Call Purchase Price in respect of the
applicable Put-Call Calculation Date and (ii) pursuant to Exhibit A in
connection with his exercise of such Drag-Along Right or Tag Right.
Notifications shall be made on the terms of Section 11 of this Agreement.

 

(c)     The purchase price payable by Parent or its designee upon the exercise
of either the Put Right or the Call Right (the “Put-Call Purchase Price”) shall
be an amount equal to the product of (i) Bressler’s Overall Percentage Interest
multiplied by (ii) the sum of (x) the product of 7.0 multiplied by Put-Call
EBITDA as of the applicable Put-Call Calculation Date minus (y)  Indebtedness of
the Company and its consolidated Subsidiaries as of the applicable Put-Call
Calculation Date plus (z) Excess Cash of the Company and its consolidated
Subsidiaries as of the applicable Put-Call Calculation Date, in each case, as
calculated in good faith by Parent in accordance with GAAP; provided, that
notwithstanding anything to the contrary, to the extent the Company consummates
any acquisition, merger or similar business combination between January 1, 2020
2023 and September 30, 2020 December 31, 2023, any Put-Call Purchase Price
calculated based on a Put-Call Calculation Date of September 30, 2020 December
31, 2023 shall be determined pro forma to exclude any effect on LTM EBITDA, Cash
or Indebtedness of consummation of such acquisition, merger or business
combination; provided, further that, notwithstanding the foregoing, to the
extent the Call Right is exercised by Parent, the Put-Call Purchase Price shall
not be less than $10,000,000.00.

 

3.

.A new Section 28 shall be added to the Stockholders Agreement as follows:

 

Section 28. Tax Reporting: Any Put-Call Purchase Price paid with respect to the
exercise of the Put Right or the Call Right and the principal amount of the Note
shall be treated by the parties for all federal, state and local income taxes
solely as purchase price paid for Bressler’s equity interests in the Company,
and shall be reported on all tax returns and tax informational statements on a
basis consistent with that characterization, in each case, to the maximum extent
permitted by law.

 

4.

.Remaining Provision; References. Except as expressly modified by this
Amendment, the Stockholders Agreement remains in full force and effect. Each
reference in the Stockholders Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import referring to the Stockholders
Agreement, and each reference in any other document relating to the
“Stockholders Agreement,” “thereunder,” “thereof” or words of like import
referring to the Stockholders Agreement, means and references the Stockholders
Agreement as amended by this Amendment.

 

5.

.Miscellaneous. Sections 12 (Governing Law; Consent to Jurisdiction; Waiver), 18
(Confidentiality; Public Announcements, Etc), 19 (Counterparts; Effectiveness)
and 24 (Rights of Third Parties) of the Stockholders Agreement shall apply to
this Amendment, mutatis mutandis.

 

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Amendment Effective Date.

 

 

 

 

PARENT:

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.

 

By:_/s/ Sven-Olof Lindblad

Name: Sven-Olof Lindblad

Title: Chief Executive Officer and President

   

 

 

 

 

THE COMPANY:

 

NATURAL HABITAT, INC.

 

By: /s/ Sven-Olof Lindblad

Name: Sven-Olof Lindblad

Title: Chief Executive Officer and President

 

BRESSLER:

 

By: /s/ Benjamin Bressler_____________ 

 

 

 

 

 

 

 

[Signature Page to Amendment to Stockholders’ Agreement]

 

 

 

 